DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 23 Aug. 2021 has been entered.
Claims 1-7 are currently pending and are considered here.

Withdrawn Rejections
	The rejection of claims 1-3, 5 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Zhu is withdrawn in view of the claim amendments in the Response of 23 Aug. 2021.
	The rejection of claims 1-3, 5 and 6 under 35 U.S.C. 103 as being unpatentable over the combination of Kalies in view one or both of Shakila and/or Hajdukova is withdrawn in view of the claim amendments in the Response of 23 Aug. 2021.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over the combination of Kalies in view one or both of Shakila and/or Hajdukova, further in view of WO2017039074 is withdrawn in view of the claim amendments in the Response of 23 Aug. 2021.
Response to Arguments
Applicant’s arguments in the Response of 23 Aug. 2021 have been considered but are moot in view of the new grounds of rejection herein.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kalies et al., Journal of biomedical optics 19.7 (2014): 070505 (previously cited) in view of Bhat et al., Nanotechnology 18.2 (2006): 025301.
Kalies teaches a method of making a gold nanoparticle-coated cell culture surface for use in cellular transfection/analysis, comprising: a) treating the surface with an organosilane ((3-aminopropyl)-trimethoxysilane (APTMS)); b) coating the surface with gold nanoparticles by adding a suspension/dispersion of the gold nanoparticles to the surface; c) growing cells on the gold nanoparticle-coated substrate; and d) exposing the cells to laser irradiation to induce transfection and conducting a biological analysis of the cells (including measuring the transfection efficiency of test molecules) (entire document, including 4th-12th ¶).  The organosilane covalently bonds to the glass surface (via reaction of free hydroxyl groups on the glass and alkoxy groups on the organosilane to form Si-O-Si bonds) and provides free amino (NH3+) groups to which the gold nanoparticles can electrostatically bind (p. 2, first full ¶).  Kalies teaches that the gold nanoparticles induce membrane permeabilization upon irradiation that allows for cellular transfection with molecules of interest such as siRNA, and that use of immobilized gold nanoparticles allows for more convenient/higher throughput transfection relative to suspended nanoparticles (2nd-4th and last ¶).  Kalies further teaches that the 
Claims 1-3 and 5-7 differ from Kalies in that: the method comprises a step of cleaning the surface with an oxidizing acid (claim 1); and the step of coating the surface comprises adding a nanoparticle dispersion having a pH between 8 and 10 (claim 1); and the pH of the dispersion is 9 (claim 7).
Bhat teaches a method of preparing a gold nanoparticle-coated glass surface using a process substantially similar to that of Kalies (involving modifying the surface with an organosilane ((3-aminopropyl)-triethoxysilane (APTES), which is substantially similar to APTMS used by Kalies) to provide free NH3+ groups that electrostatically bind the gold nanoparticles and then treating the surface with a gold nanoparticle suspension/dispersion) (2nd full ¶ under 1. Introduction; under 2. Materials and procedures; Fig. 2).  The method of Bhat comprises an initial step of washing the glass surface with aqua regia solution (HCl:HNO3; i.e. an oxidizing acid) followed by distilled water (under 2.1. Preparation of gold nanoparticle solution).  Bhat further teaches that the surface density of bound nanoparticles can be modulated by varying the pH of the gold nanoparticle suspension/dispersion applied to the surface between about 8 and 10, wherein increasing pH decreases the proportion of charged amino groups on the organosilane available for electrostatic binding and thereby decreases bound nanoparticles (under 3. Results and discussion; Figs. 1 and 2).   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Kalies to prepare a gold nanoparticle-modified glass surface for cell transfection wherein the method includes a preliminary step of washing the glass surface 
It would have further been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Kalies to prepare a gold nanoparticle-modified glass surface for cell transfection wherein the method includes varying the pH of the nanoparticle suspension applied to the surface between about 8 and 10 as taught by Bhat because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to control the pH of the nanoparticle suspension applied to the surface between about 8 and 10 in order to modulate the surface density of the bound nanoparticles as taught by Bhat, which would be advantageous since Kalies teaches that the transfection efficiency varies with the particle density on the surface with the highest efficiency at intermediate levels of density (i.e. at levels less than the maximal density, which could be achieved by controlling pH as taught by Bhat).  Controlling the pH of the nanoparticle suspension applied to the surface between about 8 and 10 in the method of Kalies would have led to predictable results with a reasonable expectation of success because Bhat teaches that varying the pH can .  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kalies in view Bhat, as applied to claims 1-3 and 5-7, further in view of WO2017039074 (previously cited) (citations herein are to provided English translation).
Claim 4 differs from the combination of Kalies in view Bhat, as applied to claims 1-3 and 5-7, in that: the nanoparticle is a nanocage.
The ‘074 Pub. teaches a method of laser mediated transfection similar to that of Kalies (in which cells are exposed to gold nanoparticles and irradiated to induce transfection of molecules such as siRNA), wherein the gold nanoparticles can be any type of nanoparticle capable of a photothermal effect including gold nanospheres (as in Kalies) or gold nanocages (entire doc, including Summary and Detailed Description, esp. p. 3, 8th ¶ and claim 3 (disclosing gold nanocages)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Kalies in view of Bhat to prepare a gold nanoparticle-modified glass surface for cell transfection wherein the nanoparticle is a gold nanocage as taught by the ‘074 Pub. because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Using a gold nanocage as the nanoparticle in the .

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657